                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

Civil Action No. 19-cv-1082-WJM
Petty Offense Citation No. CO10/7179499

UNITED STATES OF AMERICA,

       Plaintiff,

v.

OSCAR RODRIGUEZ,

       Defendant.1


           ORDER ADOPTING SEPTEMBER 11, 2019 RECOMMENDATION OF
                     UNITED STATES MAGISTRATE JUDGE


       This matter is before the Court on the September 11, 2019 Recommendation of

U.S. Magistrate Judge Kathleen M. Tafoya (“Recommendation”) that Petitioner Oscar

Rodriguez’s “Motion to Vacate and Set Aside Pursuant to 28 U.S.C. § 2255” (“Motion”)

be denied. (ECF Nos. 1 & 11.) The Recommendation is incorporated herein by

reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). Rodriguez filed an

Objection to the Recommendation (“Objection”). (ECF No. 12.)

       For the reasons explained below, the Recommendation is adopted in its entirety,

the Motion is denied, and the case will be terminated.




       1
          In this District, filings related to a habeas petition in a criminal case are typically filed
on the criminal case docket, and the relative positions of the parties are not altered to reflect the
civil habeas petition, i.e., the Government remains the plaintiff and the defendant remains the
defendant. In this case, the habeas petition and subsequent filings have been entered on the
civil docket, but the parties have elected to retain the criminal case naming convention. The
Court will refer to Rodriguez as “Petitioner.”
                                   I. LEGAL STANDARD

A.     Rule 72(b) Standard

       When a magistrate judge issues a recommendation on a dispositive matter,

Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

novo any part of the magistrate judge’s [recommendation] that has been properly

objected to.” An objection to a recommendation is properly made if it is both timely and

specific. United States v. 2121 East 30th St., 73 F.3d 1057, 1059–60 (10th Cir. 1996).

An objection is sufficiently specific if it “enables the district judge to focus attention on

those issues—factual and legal—that are at the heart of the parties’ dispute.” Id.

at 1059. In conducting its review, “[t]he district judge may accept, reject, or modify the

[recommendation]; receive further evidence; or return the matter to the magistrate judge

with instructions.” Fed. R. Civ. P. 72(b)(3).

       Plaintiff’s Objection was timely and specific. (ECF No. 12.) Therefore, the Court

reviews the issues before it de novo.

B.     Ineffective Assistance of Counsel Standard

       In order to demonstrate ineffective assistance of counsel, a petitioner must show

both that his attorney’s performance was deficient and that the deficiency caused him

prejudice. Strickland v. Washington, 466 U.S. 668, 687 (1984). There is a “strong

presumption” that an attorney “render[s] adequate assistance and [makes] all significant

decisions in the exercise of reasonable professional judgment.” Id. at 689–90. In order

to demonstrate deficiency, the petitioner “must show that his attorney’s performance fell

below an objective standard of reasonableness.” United States v. Moya, 676 F.3d



                                                2
1211, 1213 (10th Cir. 2012). In order to dem onstrate prejudice in the context of a guilty

plea, the petitioner must show “a reasonable probability” that “but for counsel’s errors,

he would not have pleaded guilty and would have insisted on going to trial.” United

States v. Clingman, 288 F.3d 1183, 1186 (10th Cir. 2002).

                                   II. BACKGROUND

A.     Factual Background

       On November 17, 2017, Rodriguez was stopped by a police officer on the U.S.

Air Force Academy grounds for driving faster than the posted speed limit. (ECF No. 9-1

at 8, 10.) He received two notices of violation, one for exceeding the speed limit and

another for driving under the influence of alcohol or one or more drugs in violation of

Colorado Revised Statute § 42-4-1301(1)(a). (Id. at 7–10.) Rodriguez’s “Colorado

Drug Influence Evaluation Facesheet” noted that he took two prescription drugs,

Serquel and Depakote. (ECF No. 1-3 at 1.) The Report of Toxicological Examination

reported that Rodriguez’s blood contained 5.7 ng/mL of delta-9-tetrahydrocannabinol

(“THC”) and 131 ng/mL of 11-nor-9-carboxy-delta-9-tetrahydrocannabinol. (Id. at 3.)

Under Colorado law, if a driver’s blood contains five nanograms or more of THC, there

is a permissible inference that a defendant was under the influence of one or more

drugs. Colo. Rev. Stat. § 42-4-1301(6)(a)(IV).

       On April 17, 2018, Rodriguez pled guilty to a sole lesser offense of “driving while

ability impaired by alcohol, drugs or both” (“DWAI”) in violation of Colorado Revised

Statute § 42-4-1301(1)(b). (ECF No. 1-1; ECF No. 1-2 at 12.) T he charge for

exceeding the speed limit was dismissed. (ECF No. 1-2 at 3.) The plea agreement



                                             3
does not specify whether Rodriguez was impaired by alcohol, drugs, or any particular

drug. (See ECF No. 9-1 at 2–4.) At the hearing before Judge Tafoya, the Government

articulated the factual basis for the plea on the record, and specified that the offense

was related to marijuana, as opposed to alcohol, any other drug (prescription or

otherwise), or a combination of drugs. (ECF No. 1-2 at 12–13.)

       Rodriguez’s plea agreement affirms that his “decision to enter the plea(s) of

guilty is made after full and careful thought and with full understanding of my rights, the

facts and circumstances of the case, and the potential consequences of my plea(s) of

guilty.” (ECF No. 9-1 at 4.) It further states: “If the defendant is an alien, the conviction

could possibly lead to deportation.” (Id. at 3.) Rodriguez signed and dated the plea

agreement. (Id. at 4.)

       At the hearing, Rodriguez’s prior counsel stated that he provided the following

information to his client about immigration consequences of the plea:

              I told him I’m not an immigration judge. I don’t know how a
              DWAI necessarily affects him. He stated he doesn’t believe
              that it’s going to affect him at all because of the level of the
              charge. I asked him if he was comfortable proceeding
              without advisement from an immigration attorney. He stated
              that that’s what he wanted to do, so I wanted to make sure
              that was on the record also.

(ECF No. 1-2 at 9.) Judge Tafoya added:

              Immigration, again, too, I actually have no [experience] with
              that either. I don’t know if that will affect you. You know, my
              guess is it probably won’t, but I don’t know that for sure, so it
              could, but that’s up to you.

(Id. at 9–10.) She then asked Rodriguez if he wished to proceed. He answered in the

affirmative. (Id. at 10.)


                                              4
       Judge Tafoya accepted Rodriguez’s plea and sentenced him to 12 months of

unsupervised probation and 10 days of jail (suspended). (ECF No. 1-1.) She also

ordered Rodriguez to complete a Level II Drug and Alcohol Awareness class, perform

30 hours of community service, and pay a fine of $305. (Id.) Judge Tafoya also issued

a written judgment finding Rodriguez guilty of a DWAI, without specifying the type of

impairment, and sentencing Rodriguez as described above. (Id.)

B.     Habeas Petition and the Recommendation

       On April 12, 2019, Rodriguez filed the instant Motion asking the Court to vacate

and set aside his conviction and sentence imposed. (ECF No. 1.) He claims that he

was deprived of his Sixth Amendment right to effective assistance of counsel in two

ways: (1) counsel failed to adequately advise him of the immigration consequences of

his guilty plea, and (2) counsel failed to consult a forensic toxicologist. (Id. at 3, 5–12.)

The Court referred the Motion to Judge Tafoya. (ECF No. 7.)

       On September 11, 2019, Judge Tafoya issued her Recommendation, finding that

Rodriguez had failed to establish ineffective assistance of counsel. (ECF No. 11.) The

Recommendation found that prior counsel, the plea agreement, and the Court had

informed Rodriguez that there was a risk of deportation if he pled guilty to a DWAI. (Id.

at 5.) It found that at the time of entry of guilty plea, and even today, deportation was

not a “truly clear” consequence of Rodriguez’s guilty plea. (Id. at 7–9.) It also found

that Rodriguez failed to show prejudice resulting from any failure to provide information

about the risk of deportation. The Recommendation also rejected Rodriguez’s claim




                                              5
that prior counsel was ineffective for failing to consult a toxicologist, and concluded that

the failure to consult such an expert was not prejudicial. (Id. at 9, 15.)

       Rodriguez specifically and timely objected to each of Judge Tafoya’s

recommendations. (ECF No. 12.)

                                       III. ANALYSIS

A.     Advisement of Immigration Consequences

       A criminal defendant’s Sixth Amendment right to counsel extends to the plea-

bargaining process, and a defendant is entitled to effective assistance of competent

counsel during plea negotiations. Lafler v. Cooper, 566 U.S. 156, 162 (2012). This

right to effective assistance of counsel can be violated when a defendant chooses to

plead guilty based on his attorney’s faulty or materially incomplete advice. See Hill v.

Lockhart, 474 U.S. 52 (1985) (applying the two-part standard in Strickland to ineffective

assistance claims arising out of the plea process). In Padilla v. Kentucky, 559 U.S. 356

(2010), the Supreme Court explicitly extended Hill to defense counsel’s failure to inform

a defendant about the immigration consequences of a guilty plea.

       1.     Performance Below Standard

       Rodriguez contends that his prior counsel’s failure to adequately investigate and

advise him on the immigration consequences of his guilty plea deprived him of his right

to effective assistance of counsel. (ECF No. 1 at 9.)

       In Padilla, the Supreme Court recognized that immigration law is a complex field

in which the deportation consequences of a particular plea may be “unclear or

uncertain.” 559 U.S. at 369. It thus distinguished the duties of defense counsel when



                                              6
the law is clear and when it is not:

              There will, therefore, undoubtedly be numerous situations in
              which the deportation consequences of a particular plea are
              unclear or uncertain. The duty of the private practitioner in
              such cases is more limited. When the law is not succinct
              and straightforward . . ., a criminal defense attorney need do
              no more than advise a noncitizen client that pending criminal
              charges may carry a risk of adverse immigration
              consequences. But when the deportation consequence is
              truly clear, as it was in this case, the duty to give correct
              advice is equally clear.

Id. Thus, when the immigration consequences are clear, counsel must provide

accurate and correct advice; when consequences are not clear, counsel must advise

the client of the risk of adverse consequences. Id.; see also United States v. Chang

Hong, 671 F.3d 1147, 1153 (10th Cir. 2011).

       Rodriguez argues that the immigration consequences of his plea were clear, and

thus his prior counsel’s warning of the risk of immigration consequences was

inadequate. However, the Court agrees with Judge Tafoya that “deportation as a

consequence was not truly clear at the time of entry of the guilty plea.” (ECF No. 11 at

7.)

       Section 237 of the Immigration and Nationality Act provides that “Any alien who

at any time after admission has been convicted of a violation of . . . any law or

regulation of a State, the United States, or a foreign country relating to a controlled

substances (as defined in section 802 of Title 21), other than a single offense involving

possession for one’s own use of 30 grams or less of marijuana, is deportable.”

8 U.S.C. § 1227(a)(2)(B)(I). A conviction under Colorado’s DWAI statute is not a

categorical violation relating to a controlled substance under 21 U.S.C. § 802. See Zu-


                                             7
Chen Horng v. Lynch, 658 F. App’x 415, 416 (10th Cir. 2016).

       Rodriguez argues that an immigration judge may use the modified categorical

approach to look at underlying documents and determine the type of drug at issue.

(ECF No. 10 at 4; ECF No. 12 at 2–3.) See Horng, 658 F. App’x at 416. However, it is

not clear that the modified categorical approach is appropriate under the

circumstances. Moreover, the DWAI statute defines “drug” more broadly than

“controlled substance” under 21 U.S.C. § 802. It is also unclear on the record w hether

Colorado treats the identity of a specific drug as an element that must be proven

beyond a reasonable doubt. See Horng, 658 F. App’x at 417. Thus, it is uncertain

whether an immigration judge could, as Rodriguez claims, “look past the judgment of

the conviction.” (ECF No. 12 at 3.) Thus, if anything on this record is clear, it is that the

immigration consequences of Rodriguez’s guilty plea are not clear.

       Because the immigration consequences of Rodriguez’s guilty plea were unclear

or uncertain, his prior counsel was required to advise Rodriguez that his plea “may carry

a risk of adverse immigration consequences.” Padilla, 559 U.S. at 369. Rodriguez’s

plea agreement and prior counsel’s advisement satisfied this requirement. Rodriguez’s

plea agreement clearly states that “the conviction could possibly lead to deportation”

and that Rodriguez entered his plea with “full understanding of . . . the potential

consequences of my plea(s) of guilty.” (ECF No. 9-1 at 3–4.) At the hearing,

Rodriguez’s prior counsel informed the court of the following:

       •      he had advised his client that he was not an immigration judge and that he

              did not know how a DWAI would impact Rodriguez (ECF No. 1-2 at 9);

       •      he asked Rodriguez if he wished to consult immigration counsel before

                                                 8
              proceeding with the plea (id.);

       •      Rodriguez did not think there would be immigration consequences

              because of the level of the charge (id.); and

       •      Rodriguez wanted to proceed without advisement from an immigration

              attorney (id.).

The Court finds that these statements were sufficient to fulfill prior counsel’s obligation

to inform Rodriguez of the risk of adverse immigration consequences. See United

States v. Jung Yoon Choi, 2018 WL 3375193, at *10 (D. Colo. July 11, 2018) (finding

that prior counsel’s warning that a guilty plea may have adverse immigration

consequences was sufficient where petitioner was “not clearly subject to automatic

removal”).

       Rodriguez argues that Judge Tafoya contradicted prior counsel’s risk advisement

in a colloquy with Rodriguez when she stated “I don’t know if that will affect you. You

know, my guess is it probably won’t, but I don’t know that for sure, so it could but that’s

up to you.” (Id. at 10; ECF No. 10 at 6; ECF No. 12 at 4.) Rodriguez claims that Judge

Tafoya’s statement “casts serious doubt upon the voluntariness of Mr. Rodriguez’s

guilty plea.” (ECF No. 12 at 4.) But the inquiry on an ineffective assistance of counsel

claim is on the performance of prior counsel, not the presiding judge. Rodriguez does

not advance any argument that prior counsel should have intervened to clarify the risk

of potential immigration consequences, or otherwise failed to competently advise

Rodriguez after Judge Tafoya’s comments at the hearing. Prior counsel had advised

his client of the risk of immigration consequences, and Judge Tafoya’s comments



                                                9
reiterated the risk. (ECF No. 11 at 6 (clarifying that Judge Tafoya’s comments were

“meant to warn the Petitioner that there could be deportation conseq uences attached to

a guilty plea and that the court did not have the legal knowledge to give him any

assurances on the topic” (emphasis in original)).)2

       2.      Prejudice to Rodriguez

       Because Rodriguez failed to establish ineffective performance, the Court is not

required to address the prejudice prong of the Strickland test. Strickland, 466 U.S. at

697. Nonetheless, the Court will address it briefly given Rodriguez’s Objection to the

Recommendation.

       To establish prejudice, Rodriguez must show a reasonable probability that but for

the alleged errors, the result of the proceeding would have been different. For instance,

Rodriguez may show that, absent the ineffective assistance of counsel, he would not

have pleaded guilty and would have insisted on going to trial. See Clingman, 288 F.3d

at 1186. He is also required to show that his “decision to reject the plea bargain would

have been rational under the circumstances.” Padilla, 559 U.S. at 372. “Courts should

not upset a plea solely because of post hoc assertions from a defendant about how he



       2
          To the extent that Rodriguez challenges his plea as involuntary because of an
inadequate Rule 11 colloquy or violation of his due process rights because he was not
sufficiently advised by the court that his conviction might lead to deportation, Rodriguez has
failed to bring such claims. The Court need not address arguments not raised or inadequately
developed. United States v. Hunter, 739 F.3d 492, 495 (10th Cir. 2013) (deeming waived an
argument inadequately developed in opening brief); Thompson R2-J Sch. Dist. v. Luke P., ex
rel. Jeff P., 540 F.3d 1143, 1148 n.3 (10th Cir. 2008) (same). See also United States v.
Donjuan, 720 Fed. App’x 486, 491 (10th Cir. 2018) (“[T]he court did not violate Defendant’s
rights because Defendant received correct and adequate advice during the court’s colloquy.”);
id. at 491–92 (“Defendant fails to offer any authority to support his position that the district court
owed him the same duty of advisement under the Due Process Clause as his defense attorney
owed him under the Sixth Amendment.”).

                                                 10
would have pleaded but for his attorney’s deficiencies. Judges should instead look to

contemporaneous evidence to substantiate a defendant’s expressed preferences.” Lee

v. United States, 137 S. Ct. 1958, 1967 (2017).

       First, the Court notes that Rodriguez is not currently subject to deportation

proceedings, so it is unclear how he has actually been prejudiced by his plea to a DWAI

violation that does not specify the source of impairment.

       In addition, Rodriguez’s conduct at the hearing does not show that he would

have changed his plea had he known that he was at risk of deportation. In Lee, the

Supreme Court found that “substantial and uncontroverted evidence” that the

petitioner’s plea was driven by the immigration consequence of the plea, and thus

petitioner demonstrated a reasonable probability that, but for counsel’s errors, he would

not have pleaded guilty. 137 S. Ct. at 1967–69. Rodriguez, by contrast, did not

express great concern about the immigration consequences of his plea. Indeed, the

transcript shows that, if anything, Rodriguez was most concerned about the points

accumulating on his driving record, his ability to retain his driving privileges with a DWAI

as opposed to a DUI, and his ability to drive on the U.S. Air Force base. (ECF No. 1-2

at 7–9.) The Court therefore finds no evidence that Rodriguez would have pleaded

differently had he been provided different information about the potential immigration

consequences of his guilty plea.

B.     Failure to Consult Toxicologist

       Rodriguez also contends that “competent defense counsel would have consulted

with a forensic toxicologist” to determine whether Rodriguez was actually impaired by



                                            11
his use of marijuana, and to use such an expert to establish actual innocence or a

negotiate a non-marijuana based plea. (ECF No. 1 at 3.)

       Judicial scrutiny of counsel’s performance is highly deferential. Strickland, 466

U.S. at 689. Counsel’s decisions are presumed to represent “sound trial strategy”; “[f]or

counsel’s performance to be constitutionally ineffective, it must have been completely

unreasonable, not merely wrong.” Boyd v. Ward, 179 F.3d 904, 914 (10th Cir. 1999)

(internal quotation marks omitted). In short, the “question is whether an attorney’s

representation amounted to incompetence under ‘prevailing professional norms,’ not

whether it deviated from best practices or most common custom.” Strickland, 466 U.S.

at 690.

       The Court agrees with Judge Tafoya that “counsel’s strategic decision to instead

support acceptance of a plea agreement involving a comparatively small fine, one year

of unsupervised probation, and a suspended jail sentence . . . cannot be said to f all

below the standard of reasonable competence.” (ECF No. 11 at 12.) As Judge Tafoya

recognized, Rodriguez had a positive blood test, performed poorly on field sobriety

tests, appeared to the police officer to be under the influence, and admitted to use of

marijuana and prescription drugs. (ECF No. 11 at 10.) Rodriguez’s performance on the

field sobriety tests and the officer’s observations are evidence that, at the time of the

stop, Rodriguez was impaired by marijuana or a combination of marijuana, Serquel, and

Depakote. Even if an expert opined that the amount of marijuana in Rodriguez’s

system was not alone sufficient for impairment, such an opinion does not address

potential impairment resulting from a combination of marijuana, Serquel, and Depakote.

Under the circumstances, counseling a client to accept a plea to a DW AI instead of a

                                             12
DUI and speeding ticket does not amount to incompetence under prevailing

professional norms.

      Moreover, Rodriguez has not shown that he was prejudiced by his plea to a

DWAI. At most, hiring a toxicology expert would have opened an additional avenue of

defense at trial as to the source of Rodriguez’s impairment on the DUI charge. The

speeding charge would have remained. Even had prior counsel hired a toxicology

expert, there is no basis on this record for the Court to conclude that Rodriguez would

have made a different decision regarding the plea agreement. Rodriguez thus fails to

show that he was prejudiced by prior counsel’s decision not to consult a toxicologist.

                                   IV. CONCLUSION

      For the reasons set forth above, the Court ORDERS as follows:

1.    The Recommendation of the United States Magistrate Judge (ECF No. 11) is

      ADOPTED;

2.    Rodriguez’s Objection (ECF No. 12) is OVERRULED;

3.    Rodriguez’s Motion to Vacate and Set Aside Pursuant to 28 U.S.C. § 2255 (ECF

      No. 1) is DENIED;

4.    Pursuant to 28 U.S.C. § 2253(c), no certificate of appealability will issue because

      Rodriguez has not made a substantial showing of the denial of a constitutional

      right; and

5.    The Clerk shall enter final judgment in favor of the United States and against

      Rodriguez, and shall terminate this case. The parties shall bear their own costs.




                                           13
Dated this 3rd day of February, 2020.

                                         BY THE COURT:



                                         _______________________
                                         William J. Martínez
                                         United States District Judge




                                    14
